Beoyees, C. J.
Where an affidavit of illegality is based upon the ground that the affiant was not served in the suit, and where the affidavit sets forth a return of service by the sheriff and a traverse of such return by the affiant, and it is not alleged in the traverse that the traverse was made at the next term of the court after.the affiant had notice of the sheriff’s return, the affidavit of illegality is subject to dismissal on demurrer. Knight v. Jones, 63 Ga. 481; Civil Code (1910), § 5566.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.